Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
The amendment filed 07/20/2022 has been entered. Claims 1, 2, 51, 59, and 62 have been amended. Claim 58 has been cancelled. The amendments provided by applicant have overcome each and every objection and rejection cited in the non-final action mailed on 04/27/2022.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1, US20150150752A1 to Bernstein (hereinafter “Bernstein”), the closest prior art of record, discloses a body massaging device (at Fig. 2 device 200), comprising: a support holder, detachably mounted on a lower limb of a body (Fig. 2 base unit 12, footrests 20L and 20R, foot straps 22L,22R, body assembly 33 taken together to be the support holder; the apparatus can be strapped and unstrapped to a lower limb); and an anal massaging assembly mounted on the support holder for compressing and/or rubbing massage on an anus and a perianal skin of the body (Fig. 2 support arm 40, stimulation element 50 together comprise anal massaging assembly; Paragraph 0015 discloses the stimulating may be inserted into or placed near a user’s orifice. Examiner interprets orifice to include the anal area.). However, neither Bernstein taken as a whole nor in combination with other prior art made of record discloses “wherein the body massaging device further comprises a penis massaging assembly mounted on the support holder for performing a compressing and/or rubbing massage on a penis of the body”. Furthermore, it would not have been obvious to modify Bernstein with such features. The device of Bernstein requires the support arm 40 and stimulation element 50 to be arranged in such a way that the body assembly 33 would be directly in front of the user. To modify Bernstein to have a front facing penis massaging assembly would require the support arm 40 to extend on both sides of the body assembly 33, and addition of the penis massaging assembly would require additional mounting brackets on the support arm to facilitate said penis massaging assembly, thus a significant redesign of Bernstein would be required. Absent any new prior art reference, it would not have been obvious to make such modifications.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Withdrawn claims 54 and 55 had been rejoined due to their dependency upon allowable base claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER RAUBENSTRAW whose telephone number is (571)272-0662. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMCHUAN YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER A RAUBENSTRAW/Examiner, Art Unit 3785                           

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785